            Case 1:17-cr-00483-RDB Document 70 Filed 03/01/21 Page 1 of 9



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA,                 *

       v.                                 *             Criminal No.: RDB-17-0483
                                                              UNDER SEAL
BRIAN JOYNER,                             *

       Defendant.                         *

*      *        *    *      *     *   *  *    *  *                    *      *      *
                                MEMORANDUM ORDER

       In 2018, pro se Defendant Brian Joyner (“Defendant” or “Joyner”) pled guilty to

Interference with Commerce by Robbery, in violation of 18 U.S.C. § 1951(a), and Brandishing

a Firearm During and in Relation to a Crime of Violence, in violation of 18 U.S.C. § 924(c).

(ECF No. 29.) This guilty plea was entered pursuant to Rule 11(c)(1)(C) of the Federal Rules

of Criminal Procedure. (Judgment, ECF No. 40; Plea Agreement ECF No. 26.) The guilty

plea specifically provided that the Government and Joyner agreed to a 120-month sentence,

and that the parties waived any appeal of that sentence. (ECF No. 26.) On November 30,

2018 this Court sentenced Joyner to 120 months imprisonment, consistent with that

agreement. (ECF Nos. 26, 40.) Nevertheless, approximately six months later in June of 2019,

Joyner appealed his conviction. (ECF No. 43.) This appeal was then voluntarily dismissed

by Joyner in November of 2019. (ECF No. 52.)

       Now pending is Joyner’s pro se Motion for Compassionate Release pursuant to 18

U.S.C. § 3582(c) (ECF No. 63), in which he seeks immediate release from FCI Cumberland.

Joyner also filed a Motion to Appoint Counsel (ECF No. 65) in order to receive assistance in

seeking his release. In his Motion for Compassionate Release (ECF No. 63), Joyner represents

                                              1
         Case 1:17-cr-00483-RDB Document 70 Filed 03/01/21 Page 2 of 9



that he is uniquely susceptible to suffering severe illness if he were to contract COVID-19

because he is in a “high risk category” due to “a host of illnesses and conditions.” He further

asserts that he is the sole caretaker for his elderly parents, who each suffer from various health

conditions. (Id.) However, because Joyner has not presented any evidence that he has

exhausted administrative remedies as required to seek this Court’s relief, his Motion for

Compassionate Release (ECF No. 63) is DENIED. His Motion to Appoint Counsel (ECF

No. 65) is also DENIED.

                                          BACKGROUND

       On September 14, 2017, Joyner was charged in a seven-count indictment, charging him

with two counts of Interference with Commerce by Robbery, in violation 18 U.S.C. § 1951(a);

two counts of Using, Carrying, and Brandishing a Firearm During and in Relation to a Crime

of Violence, in violation of 18 U.S.C. § 924(c); and one count of Possession of Ammunition

by a Prohibited Person, in violation of 18 U.S.C. § 922(g). (ECF No. 1.) On August 6, 2018,

pursuant to a plea agreement under Rule 11(c)(1)(C) of the Federal Rules of Criminal

Procedure, Joyner pled guilty to one count of Interference with Commerce by Robbery, in

violation 18 U.S.C. § 1951(a), and one count of Brandishing a Firearm During and in Relation

to a Crime of Violence, in violation of 18 U.S.C. § 924(c). (ECF Nos. 26, 29.)

       Under the terms of the Plea Agreement, Joyner made certain factual and Guidelines

stipulations. As to the facts, Joyner stipulated to committing three separate robberies in March

2017, all of which involved his brandishing of a firearm. (ECF No. 26.) In the commission

of the second robbery, Joyner also threatened to kill a store employee, placing his gun on the

employee’s back. (Id.) All three robberies were captured by video surveillance; multiple


                                                2
         Case 1:17-cr-00483-RDB Document 70 Filed 03/01/21 Page 3 of 9



witnesses identified the Defendant; and upon obtaining a search warrant for his residence, law

enforcement officers found five rounds of .22 caliber ammunition in his home. (Id.)

       As to the Guidelines, Joyner agreed that he qualified as a Career Offender with a

criminal history category VI. (Id.) This reflected Joyner’s significant criminal history which

includes several other robberies, some of them also armed, as well as forgery, assault, battery,

trespassing, petty theft, possession of controlled substances, and burglary in the first degree.

(Amended Presentencing Investigation Report and Recommendation, ECF No. 42.) The

offense level stipulated for the 2017 robberies was 32. (ECF No. 26.) Additionally, because

the Defendant was convicted of 18 U.S.C. § 924(c) as a Career Offender, the applicable

advisory guideline range was 262-327 months’ imprisonment. (Id.) However, the parties

agreed to a sentence of 120 months’ imprisonment. (Id.) On November 29, 2018, this Court

sentenced him to 120 months’ imprisonment and a total term of 5 years of supervised release

pursuant to that agreement. (ECF No. 40.) Joyner appealed this Court’s decision to the

United States Court of Appeals for the Fourth Circuit, and his appeal was dismissed on

November 15, 2019. (ECF Nos. 43, 52.) Joyner is currently housed at FCI Cumberland.

(ECF No. 63.)

       In early 2020, the COVID-19 pandemic began to spread throughout the United States.

See In re: Court Operations Under the Exigent Circumstances Created by COVID-19, Case 1:00-mc-

00308, Standing Order 2020-05 (D. Md. Mar. 20, 2020). On January 7, 2021, Joyner moved

for his immediate release in light of this ongoing pandemic, asserting that he suffers from

several conditions and illnesses which put him at increased risk of severe illness from COVID-

19. (ECF No. 63.) That same day, the Clerk of this Court instructed Joyner to submit certain


                                               3
         Case 1:17-cr-00483-RDB Document 70 Filed 03/01/21 Page 4 of 9



information to the Office of the Federal Public Defender to facilities its review of his case.

(ECF No. 64.) On February 11, 2021, the Office of the Federal Public Defender filed

correspondence indicating that it had not received the requested information from Joyner,

including any evidence of exhaustion of administrative remedies, and that it would not

supplement his Motion. (ECF No. 67.)

       Joyner claims that the suffers from hypertension, asthma, an enlarged heart, blunting

in the left lung, fluid in the lungs, chronic back pain, and is a former smoker. (ECF No. 63)

He also claims that he suffers from anxiety, bi-polar disorder, and post traumatic stress

disorder. (Id.) Joyner attached to this Motion his medical records documenting his treatment

by the Bureau of Prisons. (ECF No. 63-7 *SEALED*.) These records do confirm Joyner’s

hypertension as well as his mental disorders. (Id. *SEALED*.) The records also confirm

blunting and a “trace” amount of fluids in Joyner’s lungs, however, the notes from the

radiologist suggest that images of his upper abdomen were “unremarkable” and that the rest

of his lungs remain clear. (Id. at 31 *SEALED*.) The records show that imaging did reveal

Joyner’s heart is “mildly” enlarged. (Id. at 33 *SEALED*.) Joyner also has a documented

history of asthma dating back to childhood, however, his records do not show he is currently

being treated for such condition. (Id. at 37, 45 *SEALED*.)

                                        ANALYSIS

       The First Step Act of 2018, Pub. L. No. 115–391, 132 Stat. 5194, established significant

changes to the procedures involving compassionate release from federal prison. Prior to the

First Step Act, 18 U.S.C. § 3582(c)(1)(A)(i) provided the Bureau of Prisons (“BOP”) with sole

discretion to file compassionate release motions with the Court. With the passage of the First


                                              4
         Case 1:17-cr-00483-RDB Document 70 Filed 03/01/21 Page 5 of 9



Step Act, defendants are now permitted to petition federal courts directly for compassionate

release whenever “extraordinary and compelling reasons” warrant a reduction in

sentence. The Act permits a defendant to seek a sentence reduction after he “has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by

the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). Once

these mandatory conditions are satisfied, this Court may authorize compassionate release upon

a showing of “extraordinary and compelling reasons” warranting a reduction; that the

defendant is no longer a danger to the community; and a finding that a reduction in sentence

is consistent with the factors presented in 18 U.S.C. § 3553(a). 18 U.S.C. § 3582(c)(1)(A)(i);

U.S.S.G. § 1B1.13.

       In this case, Joyner has failed to demonstrate that he exhausted his administrative

remedies. As provided above, on January 7, 2021, Joyner filed the presently pending pro se

Motion for Compassionate Release. (ECF No. 63.) That same day, the Clerk of this Court

mailed Joyner a letter informing him of the required procedures to pursue his Motion, which

includes filing a request with the warden of his institution pursuant to 18 U.S.C.

§ 3582(c)(1)(A) and providing the Office of the Federal Public Defender with such

information to assist him with his motion. On February 11, 2021, the Office of the Public

Defender filed correspondence stating that it had not received any documents regarding

Joyner’s exhaustion of administrative remedies and that it would not be supplementing

Joyner’s motion. (ECF No. 67.) Joyner has failed to provide any evidence that he attempted

to exhaust his remedies before seeking relief from this Court. Specifically, he has not


                                              5
         Case 1:17-cr-00483-RDB Document 70 Filed 03/01/21 Page 6 of 9



demonstrated that he petitioned the Bureau of Prisons for release and that 30 days have

elapsed. Accordingly, his Motion is premature.

       Even if Joyner had exhausted his administrative remedies, his Motion would still fail.

First, it is unclear whether Joyner has truly presented extraordinary and compelling reasons

for his release which would allow this Court to consider his motion. The United States

Sentencing Commission is charged with defining “what should be considered extraordinary

and compelling reasons for sentence reduction” under 18 U.S.C. § 3582(c)(1)(A). 28 U.S.C.

§ 994(t). Specifically, the Commission has determined that “extraordinary and compelling

reasons” exist where: (1) a defendant has a terminal or serious medical condition; (2) a

defendant with deteriorating health is at least sixty-five years old and has served ten years or

75% of his term of imprisonment; (3) certain family circumstances arise in which a defendant

must serve as a caregiver for minor children or a partner; or (4) the BOP determines other

circumstances create “extraordinary and compelling reasons” for sentence reduction. U.S.S.G.

§ 1B1.13 cmt. n.1(A)-(D). As this Court has repeatedly recognized, “medical conditions which

make a defendant uniquely susceptible to complications from COVID-19 create extraordinary

and compelling reasons to grant compassionate release pursuant to § 3582(c)(1)(A).” United

States v. Hurtt, No. JKB-14-0479, 2020 WL 3639987, at *1 (D. Md. July 6, 2020).

       In this case, Joyner asserts that he suffers from several conditions, including

hypertension, asthma, an enlarged heart, blunting in the left lung, fluid in the lungs, and

chronic back pain. (Id.) He also claims that he suffers from anxiety, bi-polar disorder, and

post traumatic stress disorder. (Id.) However, several of these conditions are not known to




                                               6
           Case 1:17-cr-00483-RDB Document 70 Filed 03/01/21 Page 7 of 9



increase an individual’s risk of developing severe illness from COVID-19. 1 Further, notes on

Joyner’s records suggest that the conditions related to his heart and lungs are mild and/or

“unremarkable.” (ECF No. 63-7 *SEALED*.) There is no evidence that Joyner is currently

being treated for asthma. Additionally, while hypertension “might” increase one’s risk of

severe illness with COVID-19, 2 alone it does not constitute an extraordinary and compelling

reason which justifies a reduction in sentence. See U.S. v. Thomas, 471 F. Supp. 3d 745, 749

(W.D. Va. 2020).

        Additionally, even if Joyner’s alleged medical conditions, or his alleged need to care for

elderly members of his family, were enough to allow this Court to consider his pending

motion, this Court must find extraordinary and compelling circumstances, as well as that the

defendant would not pose “a danger to the safety of any other person or to the community,”

U.S.S.G. § 1B1.13(2), and that a reduction in sentence is consistent with the sentencing factors

provided in 18 U.S.C. § 3553(a) in order to grant such Motion. To determine whether a

defendant poses a danger to the community, this Court must consider a number of factors,

including (1) the nature and circumstances of the offense; (2) the weight of the evidence against

him; (3) his history and characteristics; and (4) the nature and seriousness of the danger he

would pose to others upon his release. See 18 U.S.C. § 3142(g). Analysis under 18 U.S.C. §

3553(a) involves consideration of some of the same factors. Under § 3553(a), the court

considers (1) Joyner’s personal history and characteristics; (2) his sentence relative to the nature

and seriousness of his offense; (3) the need for a sentence to provide just punishment, promote



1 See Centers for Disease Control and Prevention, People Who Need Extra Precautions, available at

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/index.html (last accessed February 26, 2021).
2 See Center for Disease Control and Prevention, supra note 1.


                                                        7
          Case 1:17-cr-00483-RDB Document 70 Filed 03/01/21 Page 8 of 9



respect for the law, reflect the seriousness of the offense, deter crime, and protect the public;

(4) the need for rehabilitative services; (5) the applicable guideline sentence; and (6) the need

to avoid unwarranted sentencing disparities among similarly-situated defendants. See Bryant,

2020 WL 2085471 at *4.

       Looking to each of these factors, this Court finds that a reduction in Joyner’s sentence

is inappropriate. The nature and circumstances of Joyner’s crimes are incredibly serious. He

committed a series of three robberies at gunpoint within just a few days. His other criminal

history is significant and includes other convictions for armed robberies, as well as other

serious crimes. Joyner does not offer any explanation as to why he would be unlikely to again

reoffend if released. Overall, the seriousness of the numerous crimes committed by Joyner

warrants the sentence imposed. A reduction at this time, before Joyner has served even half

of that sentence, would be inconsistent with the above-listed factors. While Joyner suffers

from numerous medical conditions, most of those conditions do not place him at a risk of

severe illness if he were to contract, COVID-19, and he can continue to receive close attention

for such conditions from the BOP.

       Finally, this Court notes that there is no general constitutional right to appointed

counsel in post-conviction proceedings. See Pennsylvania v. Finley, 481 U.S. 551, 555 (1987);

United States v. Williamson, 706 F.3d 405, 416 (4th Cir. 2013). The court has discretion to

appoint counsel in proceedings under 18 U.S.C. § 3582(c) if the interests of justice so require.

See United States v. Legree, 205 F.3d 724, 730 (4th Cir. 2000); see also United States v. Reed, 482 F.

App'x 785, 786 (4th Cir. 2012); cf. 18 U.S.C. § 3006A(a)(2)(B) (providing interests of justice

standard for appointment of counsel in similar post-conviction proceedings). In this case, the


                                                  8
         Case 1:17-cr-00483-RDB Document 70 Filed 03/01/21 Page 9 of 9



Defendant has not established the interests of justice require appointment of counsel. Further,

this Court appointed the Office of the Federal Public Defender to assist Joyner in his case,

however, he did not comply with their requests for information and, therefore, the Office

declined to supplement his motion. (See ECF Nos. 64, 67.) This Court sees no reason to again

appoint counsel to the Defendant.

                                      CONCLUSION

       Accordingly, for the reasons stated above, it is HEREBY ORDERED this 1st Day of

March, 2021, that Defendant Joyner’s Motion for Compassionate Release (ECF No. 63) is

DENIED. Defendant’s Motion to Appoint Counsel (ECF No. 65) is also DENIED.



                                                   ______/s/______________
                                                   Richard D. Bennett
                                                   United States District Judge




                                              9
